Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed January 18, 2022 has been entered.
Claims 1-3, 5, 7, 8, and 10-18 are pending and examined. Claims 4, 6, and 9 are canceled.
Applicant’s amendments to the Claims have overcome each and every objection, 112(b) rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 10/15/2021.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner' s amendment was given in an interview with Douglas Tsao on 3/9/2022.

Claims 3, 11, 14, and 17 have been accepted and remain as originally presented.

Claim 1 has been amended as follows:
	1. (Currently Amended) A method for selecting an empty cell to place an incoming specimen container in a test instrument, comprising: 
	electronically determining and/or obtaining cell availability of cells of a holding structure in an incubated test chamber and for each of a plurality of open and available cells: 
	electronically identifying neighboring cells to each of the plurality of open and available cells;
	electronically determining whether each of the identified neighboring cells are occupied or empty and, if occupied, electronically evaluating  to evaluate the test status of the specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase based at least in part on the time from load; then 
	electronically selecting one of the plurality of open and available cells based at least in part on the electronically determining and electronically evaluating; and then 
	electronically directing a loading mechanism to electromechanically load the incoming specimen container into the selected one of the plurality of open and available cells, 
	wherein the selecting is carried out to identify the plurality of open and available s the specimen containers of occupied ones of the identified neighboring cells if loaded with the incoming specimen container, the risk of inducing a false positive being increased if the incoming specimen container is loaded during the critical test phase of the specimen containers of the occupied cells of the identified neighboring cells.

Claim 2 has been amended as follows:
	2. (Currently Amended) The method of Claim 1, wherein the electronically selecting is carried out by electronically ranking at least some of the plurality of open and available cells each with a cell criticality parameter based at least in part on whether the identified neighboring cells are occupied or empty and the specimen containers of the occupied cells of the identified neighboring cells, and wherein the ranking is carried out using the cell criticality parameter defined for each of the neighboring cells of each of the plurality of open and available cells and mathematically summing the cell criticality parameter of each of the 2neighboring cells for each of the plurality of open and available cells to provide each open and available cell with a ranking number for the ranking.

Claim 5 has been amended as follows:
	5. (Currently Amended) The method of Claim 1, wherein the holding structure provides the cells as an array of rows and columns of cells, each having a unique X, Y address in a coordinate system, the method further comprising identifying virtuals each open and available cell residing adjacent an end of a row of cells, wherein the selecting is carried out using a cell criticality parameter defined for each of the neighboring cells of each of the plurality of open and available cell residing at an end of a row of cells to provide each open and available cell with a ranking or sorting number for the selecting, and wherein the cell criticality parameter is calculated based at least in part on whether the identified neighboring cells are occupied or empty and the specimen containers in occupied cells of the identified neighboring cells.

Claim 7 has been amended as follows:
	7. (Currently Amended) The method of Claim 1, further comprising updating the cell availability upon unloading and/or loading of specimen containers into the cells of the holding structure to 3provide an updated inventory of a current plurality of open and available cells, then repeating the electronically evaluating of the updated inventory of the current plurality of open and available cells.

Claim 8 has been amended as follows:
	8. (Currently Amended) The method of Claim 1, further comprising updating the cell availability periodically during an active loading period of the test instrument to provide an updated inventory of a current plurality of open and available cells, then repeating the electronically evaluating of the updated inventory of the current plurality of open and available cells.

Claim 10 has been amended as follows:
	10. (Currently Amended) The method of Claim 1, wherein the is associated with a lower decision threshold range relative to earlier test phases.

Claim 12 has been amended as follows:
	12. (Currently Amended) The method of Claim 1, wherein each of the incoming specimen container and specimen containers in the occupied cells comprise an optical sensor, and wherein the electronically evaluating evaluates reflectance data to identify the test status and determine if [[the]] each specimen container in the occupied cells is at [[a]] the critical test phase.

Claim 13 has been amended as follows:
	13. (Currently Amended) The method of Claim 1, wherein the selecting identifies and excludes at least one of the plurality of open and available cells [[has]] as having an increased risk of causing a false positive relative to others of the plurality of open and available cells if loaded with the incoming specimen container 4at a time period of the selecting, and wherein the plurality of open and available cells having a lesser risk and a lower score of risk value.

Claim 15 has been amended as follows:
	15. (Currently Amended) A method for selecting an empty cell to place a specimen container in a test instrument, comprising: 
	electronically determining and/or obtaining cell availability of cells of a holding structure in an incubated test chamber and for each of at least some of a plurality of open and available cells: 	
	electronically identifying neighboring cells to each of the at least some of the plurality of open and available cells; 
	electronically determining whether each of the identified neighboring cells are occupied or empty and, if occupied, electronically evaluating to evaluate the test status of the specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase based at least in part on the time from load; then 
	defining a cell criticality parameter for each of the neighboring cells of each of the at least some of the plurality of open and available cells and mathematically summing the cell criticality parameter of each of the neighboring cells for each of the plurality of open and available cells to provide each open and available cell with a neighboring factor number, wherein the cell criticality parameter is defined based at least in part on whether the identified 
	electronically directing a loading mechanism to electromechanically load the incoming specimen container into a selected one of the plurality of open and available cells based on the neighboring factor number.

Claim 16 has been amended as follows:
	16. (Currently Amended) A test system for evaluating samples, comprising: 
	a housing; 
	an incubation chamber in the housing; 
	a holding structure comprising a plurality of cells in a plurality of rows held in the incubation chamber; 
	a loading mechanism in the housing configured to load specimen containers of respective samples into the plurality of cells of the holding structure; 
	at least one detector configured to detect test data of the specimen containers while held in the plurality of cells of the holding structure to determine whether a respective specimen container tests positive or negative; and 
	at least one processor coupled to the loading mechanism and configured to: 
	obtain data of cell availability and/or determine cell availability of cells of the holding structure and, for each of at least some of a plurality of open and available cells: 
	identify defined neighboring cells to each of the at least some of the plurality of open and available cells; 

	wherein, if occupied, evaluate  to evaluate the test status of the specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase based at least in part on the time from load; then 
	calculate a neighboring factor number for each of the at least some of the plurality of open and available cells based at least in part on whether the identified neighboring cells are occupied or empty and the 
	direct the loading mechanism to load the incoming specimen container into a selected one of the plurality of open and available cells based on the calculated neighboring factor number.

Claim 18 has been amended as follows:
	18. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, perform the steps comprising: 
	determine and/or obtain cell availability of cells of a holding structure in an incubated test chamber; 
	for each of a plurality of open and available cells: 
	identify neighboring cells to each of the plurality of open and available cells; 
 to evaluate the test status of the specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase based at least in part on the time from load; then 
	rank and/or sort each of the plurality of open and available cells based on a threshold value or a value relative to each other based at least in part on whether the identified neighboring cells are occupied or empty and the 
	direct a loading mechanism to electromechanically load an incoming specimen container into a selected one of the open and available cells based on the rank and/or sorted status, 
	wherein the ranking and/or sorting is carried out to identify empty cell locations for risk of inducing a false positive in specimen containers of occupied ones of the identified neighboring cells if loaded with an incoming specimen container, the risk of inducing a false positive being increased if the incoming specimen container is loaded during a critical test phase of specimen containers of the occupied cells of the identified neighboring cells.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 7, 8, and 10-18 have been renumbered as claims 1-3, 4, 5, 6, and 7-15, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pollack et al. (US Pub. No. 2019/0250180; hereinafter Pollack, already of record) and Reisch et al. (US Pub. No. 2015/0177268; hereinafter Reisch, already of record) teach a method, a system, and a computer program product similar to that claimed. However, neither Pollack nor Reisch teach, either alone or in combination with the prior art, electronically identifying neighboring cells to each of the plurality of open and available cells; 
	electronically determining whether each of the identified neighboring cells are occupied or empty and, if occupied, electronically evaluating at least one of a test status or a time from load of a specimen container held therein, wherein evaluating the test status includes identifying whether the specimen container held therein is in a critical test phase; then
	electronically selecting one of the plurality of open and available cells based at least in part on the electronically determining and electronically evaluating; and then 
	electronically directing a loading mechanism to electromechanically load the incoming specimen container into the selected one of the open and available cells,
	wherein the selecting is carried out to identify empty cell locations for risk of inducing a false positive in specimen containers of occupied ones of the identified neighboring cells if loaded with the incoming specimen container,
	defining a cell criticality parameter for each of the neighboring cells of each of the plurality of open and available cells and mathematically summing the cell criticality parameter of each of the neighboring cells for each of the plurality of open and available cells to provide each open and available cell with a neighboring factor number, wherein the cell criticality parameter is defined based at least in part on whether the identified neighboring cells are 
	calculating a neighboring factor number for each of the at least some of the plurality of open and available cells based at least in part on whether the identified neighboring cells are occupied or empty and the at least one of test status or time from load of the occupied cells of the identified neighboring cells; and then 
	directing the loading mechanism to load the incoming specimen container into a selected one of the open and available cells based on the calculated neighboring factor number.
	Claims 2-11 are allowable as they are dependent on claim 1, an allowed claim. Claim 14 is allowable as it is dependent on claim 13, an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798